Exhibit 10.1

SECOND LOAN MODIFICATION AGREEMENT AND CONSENT

THIS SECOND LOAN MODIFICATION AGREEMENT AND CONSENT, dated as of March 3, 2017
(this “Modification Agreement”) is entered into by and among CV PROPCO, LLC, a
Nevada limited liability company (“Borrower”), NP TROPICANA LLC, a Nevada
limited liability company (“Leasehold Holder”), NP LANDCO HOLDCO LLC, a Nevada
limited liability company (“Holdco”), DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH (in
its capacity as a Lender, “Deutsche Bank”), as a Lender and as administrative
agent for the Lenders (in its capacity as administrative agent for the Lenders,
the “Administrative Agent”) and JPMORGAN CHASE BANK, N.A. (“JPMorgan”) as a
Lender and as syndication agent (in such capacity, “Syndication Agent”).

RECITALS

A.     Borrower, Leasehold Holder, Holdco, Deutsche Bank as a “Lender” and as
administrative agent (in such capacity, the “Administrative Agent”); and
JPMorgan as a “Lender” are party to that certain Amended and Restated Credit
Agreement (as the same may have been amended and/or modified, the “Credit
Agreement”) dated as of June 16, 2011, which became effective on June 17, 2011.

B.     Pursuant to the Credit Agreement, Borrower issued to (i) Deutsche Bank
its Amended and Restated Note (the “Deutsche Bank Note”) dated as of June 16,
2011, in the original face amount of $65,786,700.00, and which Deutsche Bank
Note now evidences principal (including capitalized interest) in the amount of
$72,623,319.03, and (ii) JPMorgan its Amended and Restated Note (the “JPMorgan
Note”) dated as of June 16, 2011, in the original face amount of $39,213,300.00,
and which JPMorgan Note now evidences principal (including capitalized interest)
in the amount of $43,288,422.08 (the “JPM Outstanding Amount”).

C.     Concurrently with the execution and delivery of the Credit Agreement,
each of Borrower and Leasehold Holder issued to (i) German American Capital
Corporation (“GACC”), an affiliate of Deutsche Bank, their respective Warrant
No. 1 (each without differentiation a “DB Warrant” and collectively, the “DB
Warrants”), each dated June 17, 2011, each granting to German American Capital
Corporation the right to purchase 375.924 Unit Groups (as defined in the DB
Warrants) in Borrower and Leasehold Holder, respectively, and (ii) JPMorgan
their respective Warrant No. 2 (each without differentiation a “JPM Warrant” and
collectively, the “JPM Warrants”), each dated June 17, 2011, each granting to
JPMorgan the right to purchase 224.076 Unit Groups (as defined in the JPM
Warrants) in Borrower and Leasehold Holder, respectively.

D.     Subject to the terms hereof, Deutsche Bank is willing to (i) cause GACC
to cancel prior to exercise, and return, the DB Warrants to the applicable
issuer and (ii) cancel and return the Deutsche Bank Note to Borrower in
consideration of payment by Borrower to Deutsche Bank of the DB Payoff Amount
(as defined below) in satisfaction of all accrued and unpaid interest, principal
and other Obligations owing to Deutsche Bank pursuant to the Deutsche Bank Note
and the other Loan Documents as of the date hereof.



--------------------------------------------------------------------------------

E.     Subject to the terms hereof, JPMorgan is willing to (i) cause JPMorgan to
cancel prior to exercise, and return, the JPM Warrants to the applicable issuer
and (ii) waive any requirement under the Credit Agreement that payments on
account of the DB Payoff Amount made by Borrower be ratably shared and is
otherwise willing to consent to and permit the transactions contemplated by the
terms of this Modification Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the
parties hereto agree as follows:

1.    Recitals. The recitals to this Modification Agreement are incorporated
into this Modification Agreement and form a part of this Modification Agreement.

2.    Definitions. Capitalized terms used in this Modification Agreement and not
defined herein shall have the meaning provided in the Credit Agreement.

3.     Discounted Payoff Amount. The total discounted payoff amount (the “DB
Payoff Amount”) to be paid by Borrower to Deutsche Bank in full satisfaction of
all Obligations under the Deutsche Bank Note and the other Loan Documents as of
the date hereof shall be mutually agreed by Borrower and Deutsche Bank and set
forth in a separate Letter Agreement, dated as of the date hereof, The DB Payoff
Amount shall be paid by Borrower to Deutsche Bank, together with Deutsche Bank’s
ratable share of all accrued and unpaid interest and all principal amounts that
have become due and owing under the Loan Documents prior to the effectiveness of
this Agreement, at the Closing on an absolutely net basis, without deduction of
any taxes, fees, prorations, adjustments, or any other amounts. The DB Payoff
Amount shall be deemed earned by Deutsche Bank upon the Closing and shall be
non-refundable to Borrower.

4.     Closing.

(a)     The closing (“Closing”) of the discounted payoff of the Deutsche Bank
Note in accordance with the terms of this Modification Agreement shall take
place at the offices of Deutsche Bank’s counsel, Skadden, Arps, Slate, Meagher &
Flom, LLP, Four Times Square, New York, NY 10036, or pursuant to a customary
escrow arrangement acceptable to Deutsche Bank and Borrower, on the date hereof,
TIME BEING OF THE ESSENCE, provided the Closing shall not be effective and
Deutsche Bank shall not have any obligations under Section 4(b) below until
Borrower has paid to Deutsche Bank the DB Payoff Amount in accordance with the
terms of Section 3 above and otherwise complied with its obligations under this
Modification Agreement, including Section 12(f) as to amounts invoiced prior to
the Closing.

(b)     At the Closing, the following shall occur in the following order:

 

  (i) JPMorgan shall cancel prior to exercise, and return, the original JPM
Warrants to the applicable issuer and Borrower and Leasehold Holder shall cancel
the JPM Warrants;

 

2



--------------------------------------------------------------------------------

  (ii) Borrower shall deliver or cause to be delivered to Deutsche Bank the DB
Payoff Amount (together with, if not previously paid, Deutsche Bank’s ratable
share of all accrued and unpaid interest and all principal amounts that have
become due and owing under the Loan Documents prior to the effectiveness of this
Agreement) in accordance with the terms hereof, and Deutsche Bank shall return
to Borrower the original Deutsche Bank Note marked paid (or, to the extent the
original Deutsche Bank Note has been lost and upon diligent search by Deutsche
Bank cannot be found, a lost note affidavit); and

 

  (iii) Deutsche Bank shall cause GACC to cancel prior to exercise, and return,
the original DB Warrants (or, to the extent the originals have been lost and
upon diligent search by GACC cannot be found, a lost instrument affidavit) to
the applicable issuer and Borrower and Leasehold Holder shall cancel the DB
Warrants.

In addition to the foregoing, prior to the Closing, Borrower shall deliver to
Deutsche Bank all information reasonably required by Deutsche Bank to complete
Deutsche Bank’s KYC process.

5.     Consummation of the Closing shall Constitute Cancellation of the DB
Warrants and a full Satisfaction of All Obligations for Principal and Interest
Owed to Deutsche Bank. Deutsche Bank and GACC agree that, upon consummation of
the Closing, the DB Warrants shall be cancelled without need for further action
by GACC and Deutsche Bank shall have no further claim (x) (i) against Borrower,
PropCo or any other Loan Party in respect of principal or interest due in
respect of the Loans made by Deutsche Bank to Borrower or any other Obligations
under the Credit Agreement and the other Loan Documents, and (ii) Deutsche Bank
shall no longer be a Lender under the Credit Agreement or any other Loan
Document and shall not have any rights or benefits under the Credit Agreement or
the other Loan Documents except that notwithstanding anything to the contrary
contained herein, the parties hereto acknowledge and agree that, in the case of
both (i) and (ii) hereinabove, Deutsche Bank shall continue to have the right to
enforce all obligations of Borrower under the Credit Agreement that, by their
express terms, will survive the repayment of the Deutsche Bank Note and/or the
termination of the Credit Agreement, including, without limitation, Borrower’s
obligations under Section 10.14 (Indemnity) of the Credit Agreement and (y) in
respect of or pursuant to the DB Warrants, the Warrant Agreements or the
Organizational Documents of the applicable Loan Parties. Deutsche Bank and GACC
each confirm that it has not sold, assigned, transferred, hypothecated or
granted a participation in all or any portion of the Obligations owed to it
under the Deutsche Bank Note, the DB Warrants or the other Loan Documents, as
applicable.

6.     Administrative Agent.

(a)     The parties hereto agree that, unless Administrative Agent is replaced
by the Lenders prior thereto and provided that Borrower pays the Administrative
Agent Fee (as defined below) in accordance with the terms hereof, Administrative
Agent shall continue to serve as administrative agent under and pursuant to the
terms of the Credit Agreement until June 19, 2017, at which time, Administrative
Agent shall resign and the Lenders may replace Administrative Agent under the
terms of the Credit Agreement effective as of June 19, 2017. In

 

3



--------------------------------------------------------------------------------

addition, commencing on the date hereof and continuing until the resignation or
replacement of Administrative Agent as administrative agent under the Credit
Agreement, Borrower shall pay to Administrative Agent an amount equal to $10,000
per month (the “Administrative Agent Fee”). The first installment of the
Administrative Agent Fee shall be paid by Borrower to Administrative Agent on
the date hereof and thereafter on the first business day of each month until the
earlier of the full payment of all obligations under the Credit Agreement and
resignation or replacement of the Administrative Agent in accordance with the
terms hereof.

(b)     During the period from the Closing until the replacement of Deutsche
Bank as Administrative Agent under the Credit Agreement and the other Loan
Documents contemplated by the foregoing paragraph (a):

 

  (i) Administrative Agent and Borrower agree that the Lenders may, after the
Closing Date, without any further consent (but otherwise in accordance with the
terms of the Loan Agreement), replace Administrative Agent with an Affiliate of
JPMorgan upon not less than 10 Business Days’ notice, and Borrower agrees to
enter into reasonable and customary agency succession amendments and
modifications to the Credit Agreement and the other Loan Documents to effect the
foregoing;

 

  (ii) Any provision of the Credit Agreement or any other Loan Document
requiring the consent, approval, or satisfaction of the Administrative Agent
(including with respect to any Modification pursuant to Section 10.2 of the
Credit Agreement, but excluding any modification of the Administrative Agent’s
rights under any provision of Article VIII or Article IX or Section 10.14 in
each case of the Credit Agreement, or any analogous provision of any other Loan
Document that adversely affects the Administrative Agent without the consent of
the Administrative Agent) shall require, instead, the consent, approval or
satisfaction of either the Syndication Agent or the Administrative Agent, at the
direction of the Lenders;

 

  (iii) Any provision of the Credit Agreement or any other Loan Document that
permits the Administrative Agent, on behalf of the Lenders, to take, or to
request any Borrower Party to take, any action (including without limitation,
the exercise of any right or remedy) or to make delivery of any information,
documentation or other deliverable, in its discretion, shall only be taken at
the direction of the Lenders (or, if a provision of the Credit Agreement
expressly provides that the Required Lenders may direct the action of the
Administrative Agent, the Required Lenders), except to the extent such action or
delivery is solely for purposes of granting, maintaining or perfecting a Lien
for the benefit of the Secured Parties; and

 

  (iv) Any notice, information, documentation or other deliverable required to
be delivered to the Administrative Agent under the Credit Agreement or any other
Loan Document shall also be concurrently delivered to the Syndication Agent.

 

4



--------------------------------------------------------------------------------

(c)     For the purposes of the foregoing paragraph (b), if the Administrative
Agent declines to act as directed by the Lenders, the Lenders (or, if a
provision of the Credit Agreement expressly provides that the Required Lenders
may direct the action of the Administrative Agent, the Required Lenders) may
direct the Syndication Agent to so act so long as (x) such action is authorized
by the Credit Agreement or any other Loan Document to be taken by the
Administrative Agent; and (y) in no such case shall the Administrative Agent be
liable for actions taken by the Syndication Agent. For the purposes of the
foregoing, the Lenders hereby appoint the Syndication Agent as agent for the
Lenders to act to the same extent as the Administrative Agent as set forth in
Section 8.1 of the Credit Agreement, as Modified pursuant hereto.

7.     JPMorgan Waiver, Consent to Transaction; Cancellation of JPM Warrants.

(a)     JPMorgan hereby consents to the discounted payoff of the Deutsche Bank
Note and the consummation of the Closing, in each case on the terms set forth in
this Modification Agreement and in particular waives its rights under the terms
of Section 2.8 and Section 10.10 of the Credit Agreement with respect to the DB
Payoff Amount, which JPMorgan acknowledges and agrees shall be allocated
entirely to the payment of the Deutsche Bank Note pursuant to the terms of this
Modification Agreement.

(b)     JPMorgan agrees that as set forth in Section 4, JPMorgan (x) shall
cancel prior to exercise, and return, the original JPM Warrants to the
applicable issuer without additional consideration, and (y) shall not have any
claim in respect of or pursuant to the JPM Warrants, the Warrant Agreements or
the Organizational Documents of the applicable Loan Parties. JPMorgan agrees
that, upon consummation of the Closing, the JPM Warrants shall be permanently
cancelled without need for further action by JPM in the manner described in a
separate Letter Agreement, dated as of the date hereof, between JPMorgan and the
applicable Loan Parties.

(c)     Deutsche Bank and the Borrower Parties acknowledge and agree that in no
event shall any failure by JPMorgan to comply with its obligations under this
Modification Agreement, including, without limitation, its obligation to cancel
the JPM Warrants prior to exercise and return the original JPM Warrants to the
applicable issuer without additional consideration, affect the Closing, the
Borrower’s obligation to pay the DB Payoff Amount in accordance with the terms
of this Modification Agreement or Deutsche Bank’s right to retain such DB Payoff
Amount, which shall be deemed to have been fully earned by Deutsche Bank upon
the Closing regardless of whether JPMorgan complies with its obligations
hereunder.

(d)     JPMorgan confirms that it has not sold, assigned, transferred,
hypothecated or granted a participation in all or any portion of the Obligations
owed to it under the JPM Warrants, JPMorgan Note and the other Loan Documents.

 

5



--------------------------------------------------------------------------------

8.     Covenants, Representations and Warranties of Borrower.

(a)     Each Borrower Party hereby acknowledges and agrees that all terms,
covenants, conditions and provisions of the Loan Documents continue in full
force and effect and remain unaffected and unchanged, except to the extent
expressly set forth in this Modification Agreement. Neither this Modification
Agreement nor the execution and delivery of this Modification Agreement by the
parties hereto shall constitute a novation or renewal of the Obligations or any
of the Loan Documents. Except to the extent expressly set forth in this
Modification Agreement, this Modification Agreement is not intended to and shall
not be deemed or construed to create or constitute a waiver, release, or
relinquishment of, and shall not affect, the liens, security interests and
rights, remedies and interests thereunder, all of which are hereby ratified,
confirmed, renewed and extended in all respects. Without limiting the foregoing
Borrower reaffirms that each of its representations, warranties, covenants and
agreements set forth in the Loan Documents.

(b)     Each Loan Party acknowledges and agrees that all of the Mortgaged
Property and Collateral secures and, after the Closing, shall continue to secure
the Facility and the Obligations with valid, binding, enforceable and perfected
first priority liens and security interests, and no Borrower Party has taken, or
caused any other Person to take, nor has any other event occurred with the lapse
of time or the giving of notice or both that would constitute or result in, any
action that would cause or otherwise result in the interruption, cessation or
other lapse of the aforesaid liens and security interests in the Mortgaged
Property or the Collateral for the Obligations or the loss of the first priority
status of such liens or otherwise a loss of perfection of such liens.

(c)     Borrower represents and warrants that Borrower is treated as a
partnership for U.S. federal income tax purposes.

(d)     Each Borrower Party represents and warrants that (i) this Modification
Agreement constitutes the legal, valid and binding obligation of such Borrower
Party, enforceable against such Borrower Party in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles affecting enforceability, (ii) the execution and delivery
by each Borrower Party of this Modification Agreement, and the consummation of
the transactions contemplated hereby, have been duly authorized by all requisite
action on the part of such Borrower Party and will not violate any of the
Organizational Documents of such Borrower Party and (iii) such Borrower Party’s
execution and delivery of this Modification Agreement, and the consummation of
the transactions contemplated hereby, will not violate any law, rule,
regulation, order, writ, judgment, injunction, decree or any provision of any
indenture, agreements or undertaking to which such Borrower Party is a party or
the Organizational Documents of such Borrower Party.

(e)     Borrower represents and warrants that all principal and interest
payments required to be paid prior to the date hereof have been made in
accordance with the terms of the Credit Agreement.

 

6



--------------------------------------------------------------------------------

9.     Effect on Loan Documents.

(a) References. Each reference in any Loan Document (each a “Subject Document”)
to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like import,
each reference in the other Loan Documents to such Subject Document,
“thereunder”, “thereof”, “therein”, or words of like import, and each reference
in any Loan Document (including, without limitation, such Subject Document) to
any term, condition or provision contained in such Subject Document,
“thereunder”, “thereof”, “therein”, or words of like import, shall mean and be a
reference to such Subject Document (or such term, condition or provision, as
applicable) as amended, supplemented or otherwise modified hereby or in
connection herewith.

(b) Incorporation. Each covenant, agreement, representation or warranty of any
Person contained in this Modification Agreement shall be deemed, for all
purposes under the Loan Documents, to constitute a covenant, agreement,
representation or warranty (as applicable) of such Person under the Loan
Documents.

(c) Amendments to the Credit Agreement. The definition of “Obligations” in
Section 1.1 of the Credit Agreement shall be amended to add at the end thereof
immediately before the period therein: “, including without limitation,
principal of and interest on (including interest accruing after the maturity of
the Loans and interest accruing after the filing of any petition in bankruptcy,
or the commencement of any insolvency, reorganization or like proceeding,
relating to Borrower, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding) the Loans and all other obligations and
liabilities of Borrower Parties to the Administrative Agent or to any Lender
(or, in the case of Specified Interest Rate Contract, any affiliate of any
Lender)”.

10.     Release of Claims.

(a)     Effective as of the date hereof, (i) Borrower, Leasehold Holder, and
Holdco, each on its own behalf and on behalf of (x) its managers, employees,
officers, directors, and agents and (y) its subsidiaries, parent entities;
shareholders, partners, members, managers, owners, and other principals and
(ii) Recourse Guarantor, solely in its capacities as a party to the Recourse
Guaranty and as sole member of Holdco (collectively, the “Borrower Releasors”),
each hereby fully and forever irrevocably releases, relinquishes, discharges and
acquits Administrative Agent, Deutsche Bank, GACC and JPMorgan and their
respective past, present, and future predecessors, successors, subsidiaries,
parent entities, assigns, participants, shareholders, partners, members,
managers, owners, other principals, affiliates, managers, employees, officers,
directors, attorneys, agents, other representatives, insurers and any other
individuals and/or entities claiming or acting by, through, under or in concert
with each such entity or individual (collectively, the “Lender Releasees”), of
and from and against any and all defenses, offsets, cross-complaints, causes of
action, rights, claims or demands of any kind or nature whatsoever, including
without limitation, any usury or lender liability claims or defenses, arising
out of or relating to the Facility, the Credit Agreement or any Loan Document,
the Warrants, the Warrant Agreements or the Organizational Documents
(collectively, the “Transaction Documents”), this Modification Agreement or any
other document executed and delivered in connection with this Modification
Agreement, in each case related to matters arising on or prior to the date
hereof (collectively, “Defenses”) and all other claims, demands, obligations,
duties, liabilities, damages, expenses, claims of offset, indebtedness, debts,
breaches of contract, duty or relationship, acts, omissions, misfeasance,
malfeasance, causes of action, sums of money, accounts, compensation,

 

7



--------------------------------------------------------------------------------

contracts, controversies, promises, damages, costs, losses and remedies
therefor, choses in action, rights of indemnity or liability of any type, kind,
nature, description or character whatsoever, in each case related to matters
arising on or prior to the date hereof, directly or indirectly, in any manner
from and/or out of (i) the Facility, the Credit Agreement, the Loan Documents,
the other Transaction Documents and/or this Modification Agreement,
(ii) Administrative Agent’s, GACC’s or Lenders’ acts, statements, conduct,
representations and omissions made in connection therewith, or (iii) any fact,
matter, transaction or event relating thereto, whether known or unknown,
suspected or unsuspected in each case related to matters arising on or prior to
the date hereof, which could, might or may be claimed to exist, whether
liquidated or unliquidated, each though fully set forth herein at length
(collectively, the “Released Claims”). In addition, Borrower and all Borrower
Releasors agree not to commence, join in, consent to, prosecute or participate
in any suit or other proceeding in a position (or the reasonably anticipated
effect thereof) which is adverse to any of the Lender Releasees or any of their
respective rights under the Loan Documents, any other Transaction Document or
this Modification Agreement, arising or as a consequence directly or indirectly
from or of any of the Released Claims. For avoidance of doubt, Lender Releasees
acknowledge and agree that nothing set forth in this Section 10 is intended to,
nor shall any Lender Releasee assert that anything set forth in this Section 10
be construed to, in any manner release, relinquish, discharge or acquit any
Lender Releasee from (x) its continuing obligations in respect of the Facility
arising under or pursuant to the Credit Agreement, any Loan Document or other
Transaction Document, this Modification Agreement or the other document executed
and delivered in connection with this Modification Agreement or (y) its
continuing obligations to Recourse Guarantor arising in any manner other than
pursuant to, or in respect of, the Facility, the Credit Agreement, the Loan
Documents, the other Transaction Documents and/or this Modification Agreement.

(b)     Borrower Releasors hereby irrevocably waive the provisions of any
applicable laws restricting the release of claims which the releasing parties do
not know or suspect to exist at the time of release, which, if known, would have
materially affected the decision to agree to these releases. In connection with
the foregoing, Borrower Releasors hereby agree, represent and warrant to
Administrative Agent, Deutsche Bank, GACC and JPMorgan that they realize and
acknowledge that factual matters now unknown may have given or may hereafter
give rise to causes of action, claims, demands, debts; controversies, damages,
costs, losses and expenses which are presently unknown, unanticipated and
unsuspected, and Borrower Releasors further agree, represent and warrant that
the releases provided herein have been negotiated and agreed upon in light of
that realization and that Borrower Releasors nevertheless hereby intend to
release, discharge and acquit the parties set forth hereinabove from, any such
unknown causes of action, claims, demands, debts, controversies, damages, costs,
losses and expenses which are in any manner set forth in or related to the
Facility and all dealings in connection therewith, in each case related to
matters arising on or prior to the date hereof.

(c)     Borrower Releasors hereby acknowledge that they have not relied upon any
representation of any kind made by Administrative Agent, Deutsche Bank, GACC,
JPMorgan or any affiliate of such party in making the foregoing release.

(d)     Borrower Releasors represent and warrant that none of them has
heretofore assigned, transferred, pledged or hypothecated (collectively, a
“Transfer”) or purported to Transfer, to any person or entity any matter
released by such person or entity

 

8



--------------------------------------------------------------------------------

hereunder or any portion thereof or interest therein, and each Borrower Releasor
agrees to indemnify, protect, defend and hold each of the Lender Releasees
harmless from and against any and all claims, losses, liabilities, costs,
expenses, fees and damages (including reasonable attorneys’ fees and court
costs, including all reasonable attorneys’ fees and court costs incurred in
enforcing such indemnity) based on or arising out of any such Transfer or
purported Transfer by such person or entity.

(e)     each Loan Party agrees to indemnify, protect, defend and hold Lender
Releasees harmless from and against any and all claims (including, without
limitation, cross-claims, counterclaims, and rights of setoff and recoupment),
causes of action (whether direct or derivative in nature), demands, suits,
costs, expenses and damages (collectively, the “Indemnified Claims”) which its
officers, directors, agents, subsidiaries, parent entities, shareholders,
partners, members, managers, owners or other principals have or may claim to
have against Lender Releasees arising out of this Modification Agreement, the
Credit Agreement, the other Loan Documents, the other Transaction Documents and
any or all of the actions and transactions contemplated hereby or thereby,
including any actual or alleged performance or non-performance of any Lender
Releasees hereunder or under the Loan Documents or the other Transaction
Documents, in each case related to matters arising on or prior to the date
hereof.

11.     Miscellaneous.

(a)     Counterparts. This Modification Agreement shall become effective upon
execution thereof by the parties hereto and may be executed in any number of
counterparts, and each such counterpart, when so executed and delivered, shall
be deemed to be an original and binding upon the party signing such counterpart;
all such counterparts taken together shall constitute one and the same
instrument.

(b)     Governing Law. This Modification Agreement shall be governed by, and
shall be construed and enforced in accordance with, the laws of the State of New
York.

(c)     Headings. Section headings in this Modification Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Modification Agreement for any other purpose.

(d)     Entire Agreement. This Modification Agreement and the documents
referenced herein supersede all prior understandings and agreements with respect
to the subject matter hereof and constitutes the entire agreement among the
parties with respect to the matters addressed herein, and may not be modified
except by written agreement signed by all parties hereto.

(e)     Successors and Assigns. This Modification Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors, permitted assigns, executors and personal representatives.

(f)     Expenses. Borrower hereby agrees to promptly pay all reasonable
attorneys’ fees and expenses and other costs or expenses incurred by
Administrative Agent and the Lenders in connection with this Modification
Agreement and the transaction contemplated hereby, including without limitation,
the replacement of the Administrative Agent contemplated by Section 6(a) above.

 

9



--------------------------------------------------------------------------------

(g)     Reaffirmation of Guaranty. Recourse Guarantor hereby reaffirms its
obligations under the Recourse Guaranty in all respects. Each Payment Guarantor
hereby reaffirms its obligations under the Payment Guaranty in all respects.

(h)     Tax Reporting. For income tax purposes, each of the parties hereto
agrees that it shall report all transactions contemplated by this Modification
Agreement and the Credit Agreement in a manner consistent with, and in
accordance with, the form and sequence in which such transactions are described,
including treating all Loan payments pursuant to the Credit Agreement or
denominated by Borrower as payments on the Loan as made with respect to the
Loan.

[SIGNATURE PAGES FOLLOW]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Modification Agreement as
of the date first above referenced.

 

BORROWER:

CV PROPCO, LLC,

a Nevada limited liability company

By:  

/s/ Marc J. Falcone

  Name:   Marc J. Falcone   Title:   SVP & Treasurer LEASEHOLD HOLDER and
PAYMENT GUARANTOR:

NP TROPICANA LLC,

a Nevada limited liability company

By:  

/s/ Marc J. Falcone

  Name:   Marc J. Falcone   Title:   SVP & Treasurer HOLDCO and PAYMENT
GUARANTOR:

NP LANDCO HOLDCO LLC,

a Nevada limited liability company

By:  

/s/ Marc J. Falcone

  Name:   Marc J. Falcone   Title:   SVP & Treasurer

[Signature Page to Second Loan Modification Agreement]



--------------------------------------------------------------------------------

RECOURSE GUARANTOR:

STATION CASINOS LLC,

a Nevada limited liability company

By:  

/s/ Marc J. Falcone

  Name: Marc J. Falcone   Title: EVP, CFO & Treasurer

[Signature Page to Second Loan Modification Agreement]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH By:  

/s/ James Huddleston

  Name: James Huddleston   Title: Director By:  

/s/ Le Shay Chong

  Name: Le Shay Chong   Title: Director LENDER: DEUTSCHE BANK AG CAYMAN ISLANDS
BRANCH By:  

/s/ James Huddleston

  Name: James Huddleston   Title: Director By:  

/s/ Le Shay Chong

  Name: Le Shay Chong   Title: Director

[Signature Page to Second Loan Modification Agreement]



--------------------------------------------------------------------------------

For purposes of Sections 3 and 5 hereof only:

GERMAN AMERICAN CAPITAL CORPORATION By:  

/s/ Thomas C. Vasile

  Name: Thomas C. Vasile   Title: Director By:  

/s/ Larney J. Bisbano

  Name: Larney J. Bisbano   Title: Director

[Signature Page to Second Loan Modification Agreement]



--------------------------------------------------------------------------------

SYNDICATION AGENT AND LENDER: JPMORGAN CHASE BANK, N.A. By:  

/s/ Neil R. Boylan

  Name: Neil R. Boylan   Title: Managing Director

[Signature Page to Second Loan Modification Agreement]